FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY 17 2019
KEVIN FENNICK, ;  Bankropion ct and
Plaintiff, |
v. : Civil Action No. 19-1332 (UNA)

COMMONWEALTH OF MASSACHUSETTS,
Defendant.
MEMORANDUM OPINION

The plaintiffs submission bears a date stamp indicating that the Clerk of Court received a
document titled “Complaint: Hinderance: U.S. Court Deputy” and an application to proceed in
forma pauperis on September 5, 2017. For reasons unknown, the plaintiff's submission
languished for many months, and the Clerk of Court opened this civil action on May 6, 2019.

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). This “Complaint” fails to
accomplish the purpose of Rule 8(a), that is, to give fair notice to the defendants of the claims
being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). Therefore, the Court will grant the plaintiffs application to proceed in forma

pauperis and will dismiss this civil action without prejudice. An Order is issued separately.

1}
(Hh, heh ay
United States District Judge
DATE: May Me , 2019